DETAILED ACTION
Notice of Amendment
The Amendment filed 2/22/2022 has been entered.  

Allowable Subject Matter
Claims 1-4, 6, 8, 21, 25, 28-31, 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the inventions of Claims 1, 8, 25, 28, 30, 33, 35 and more specifically fails to teach an imager; and an objective lens assembly coupled to the imager for forming stereoscopic images, wherein the objective lens assembly includes a first lens group near an object of interest, a second lens group away from the object of interest, a dual aperture lens, and a complementary multiband bandpass filter (CMBF) pair situated between the first lens group and the second lens group for filtering right and left image rays passing through the CMBF pair to output filtered right and left image rays, and wherein the second lens group includes an achromatic doublet lens for receiving the filtered right and left image rays from the first lens group and a further doublet lens located between the achromatic doublet lens and the imager, the further doublet lens having a focal length which is less than a focal length of the achromatic doublet lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140088361          US20110115882          US20090187072          US20170245744          US20170020372          US20150141759          US20140336460          US20140155717          US20140005555          US20080151041          US20030125608          US20030233024          US20020131170          US20120188347          US20160206187          US20130208101          US20120002099          US20160360953          US20130038708          US20090058998          US20020035330          US20140092226          US20130050454          US20020161278          US20010012053          US20120250165          US20120224268          US20120057251          US20120320164          US20130163092          US20130296649          US20070055104          US20090096865          US20050259335          US20130235176          US20080252997          US8585584          US8235887          US5743846          US6632172          US6383131          US6855110          US6275335          US5966168          US5673147

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 28, 2022